Citation Nr: 0920158	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2006, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, in pertinent part, 
reopened and remanded for additional development the issue on 
appeal in July 2007.  The issue of entitlement to service 
connection for posttraumatic stress disorder was also 
remanded, but that matter was fully resolved by an October 
2008 rating decision establishing service connection.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in August 2004 and August 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, service treatment records show the Veteran was 
evacuated from Vietnam in July 1971 and hospitalized at Ft. 
Gordon, Georgia, during his final months of service in order 
to receive treatment for jaundice and acute infectious viral 
hepatitis with encephalopathy.  The records document his 
hospitalization in detail, including report of coma for 2 
days in June 1971.  An August 1971 separation examination 
report noted a normal clinical evaluation of the stomach and 
viscera.  

VA treatment reports dated in 2003 and 2004 include 
hepatomegaly in the lists of medical problems.  An October 
2004 private medical report noted a clinical history of 
hepatomegaly and hepatitis C.  A November 2004 report noted a 
diagnosis of neuropathy and included a comment that in some 
cases persons with hepatitis C will develop peripheral 
neuropathy.

A September 2008 VA Liver, Gallbladder, and Pancreas 
disorders examination report noted the Veteran complained of 
occasional nausea, shortness of breath, anemia, and 
hepatomegaly secondary to hepatitis.  The examining physician 
noted the claim file was reviewed and specifically noted that 
records showed the Veteran was treated for viral hepatitis 
with acute encephalopathy during service.  It was noted that 
disorder had resolved without sequelae and that the treating 
physician had noted there was no hepatomegaly.  It was 
further noted, in essence, that the post-service treatment 
records included diagnoses of hepatomegaly and hepatitis C, 
but that there was no imaging study or documentation to 
confirm a diagnosis of hepatomegaly.  The examining physician 
stated his belief that the diagnosis of hepatitis C was 
incorrect based upon the results of a negative February 2003 
hepatitis C antibody test and serum transaminases in 
September 2006 that were within normal limits.  A diagnosis 
of type A viral hepatitis with encephalopathy and prolonged 
hospitalization during service was provided, but it was noted 
that there was no sequelae at the time of hospital discharge.  
The physician stated that it was unlikely that any of the 
Veteran's current medical problems were related to the viral 
hepatitis he experienced during active service.  His dyspnea 
was believed to be due to cigarette smoking and his anemia 
was due to an iron deficiency unrelated to any liver 
disorder.  It was also noted that his liver was of normal 
size at the time of his hospital discharge, that laboratory 
tests indicated he did not had hepatitis C, and that there 
was no evidence of ongoing hepatic dysfunction.

A thorough review of the claims folder has been conducted.  
The Board is unable to locate the February 2003 and the 
September 2006 laboratory reports referred to by the examiner 
in his September 2008 examination report.  Moreover, it does 
not appear that the AMC/RO has had the opportunity to review 
those records.  Finally, it does not appear that the examiner 
ordered any laboratory testing to determine whether the 
Veteran is infected with hepatitis C.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for hepatitis since July 
2007.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
medical examination to determine whether 
the Veteran suffers from hepatitis C.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Liver, Gall Bladder and Pancreas 
Examination, revised on May 1, 2007, to 
include the appropriate laboratory tests 
as outlined on the worksheet.  

Based on a review of the claims folder, 
evaluation of the Veteran (including 
laboratory test results), and applying 
sound medical principles, the physician 
is requested to opine whether there:

(a.)  Is any diagnosis (or 
diagnoses) obtained on 
examination consistent with a 
residual disability that is 
associated with hepatitis?

(b.)  If so, is it as likely as 
not that any such diagnosis or 
diagnoses so noted are actually 
residuals of, or otherwise 
etiologically related to the 
Veteran's established medical 
history of treatment for acute 
infectious viral hepatitis in 
service? 

Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




